[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION RE: PRESENTMENT OF AN ATTORNEY
For the reasons stated in the Memorandum of Decision of the court, dated and filed on August 30, 1996, Attorney John J. Bennett is hereby suspended from the practice of law for a period of three months beginning on October 1, 1996 and ending on December 31, 1996.
The court appoints Attorney James G. Walsh, a partner of Attorney John J. Bennett, to perform the functions set forth in CT Page 5578-KKK Practice Book § 46B and directs that a copy of the foregoing be mailed to Attorney Walsh.
RUSH, J.